Mr. Justice Shepard
delivered the opinion of the Court:
1. The declaration presents what seems to be an extraordinary case both in respect of subject matter and the joinder of parties defendant.
Passing over the many questions raised on the argument, there is one that lies at the foundation of the plaintiff’s case. Is the judgment of the Supreme Court, rendered on appeal from the justice’s court, void for the want of jurisdiction?
In answering this we can not inquire into the right of a witness to sue for his fees, instead of looking to their collection as part of the general costs of the case wherein he had been summoned as a witness, or whether he actually claimed and was awarded more than the per diem fixed by the statute generally.
The justice of the peace had jurisdiction of the class of *384actions to which, this suit belonged, and the plaintiff was regularly summoned as the defendant therein. The Supreme Court had jurisdiction of the appeal from the justice’s court that was prosecuted by the plaintiff herein.
Whether, then, the plaintiff in that case, Armes, ought to have recovered a judgment against this plaintiff on said appeal raises a question of error in the. proceedings that does not go to the jurisdiction. Assuming the existence of error in that judgment, it could not be declared void.
2. The objection to the judgment upon which the greatest stress has been laid is that it is null and void, because rendered as a general, personal judgment against a married woman, with no limitation of execution to her sole and separate estate under the Married Woman’s Act. R. S. D. C., Secs. 727-730.
In Magruder v. Belt, 7 App. D. C. 303, 309, it was said: “If the contract be joint, or joint and several, and the parties be sued jointly, the recovery must' be general against the parties, but as to the married woman defendant, the award of execution must be against her sole and separate estate acquired and held under the statute, at the date of the judgment, if , real estate, or at the time of the delivery of the execution to the marshal, if personal property.”
In Foertsch v. Germuiller, 9 App. D. C. 351, 359, a married woman appealed from a general personal judgment rendered against her as if she were an unmarried woman; and it was held that there should have been an “award of execution against her sole and separate estate so acquired and held under the statutes regulating the rights of married women.” Citing R. S. D. C., Secs. 727-730; Magruder v. Belt, 7 App. D. C. 303; Bank v. Partee, 99 U. S. 325, 330.
As this omission had not been called to the attention of the trial court either by the motion in arrest, or otherwise, the judgment was not reversed, but modified in the necessary particular. In doing so, it was said: “We can not agree that the judgment was void for want of the formal *385limitation in the award of execution, or that, presented in the way it has been, the error is sufficient to require a reversal with costs.”
It was hardly necessary in that case to say that 'the judgment was not void for the reason given. Examining the question again, in the light of the argument and authorities presented on behalf of the appellant, our conclusion is that a judgment against a married woman can not be attacked collaterally and declared void on the ground stated. Bank v. Partee, 99 U. S. 325, cited in Foertsch v. Germuiller, is relied on by appellant, in support of the contention.
In that case, it is true that a judgment rendered by a court of Mississippi, against a married woman, was held void in a collateral proceeding, because neither the pleadings nor the judgment showed that defendant had a separate estate, and that the debt claimed was a charge upon it, or ought to be paid out of it.
We can not regard that case as controlling, because it was founded on a statute of the State of Mississippi, different from ours, and the Supreme Court of the United States simply followed, in accordance with a general rule of decision, the interpretation that had been given that statute by the Supreme Court of Mississippi in repeated decisions.
4. The judgment upon which the writ of execution issued, not being void for want of jurisdiction in the court rendering it, all the other questions raised, in regard to the form and prematurity of the writ, the manner of levy and advertisement for sale, and the effect of plaintiff’s payment of its demands, together with the relations of plaintiff’s husband thereto, who is not a party to this suit, are unimportant and will therefore not be discussed or determined.
For the reasons given the judg’ment appealed from must be affirmed, with costs; and it is so ordered. Affirmed.